NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0598n.06
                                                                                             FILED
                                            No. 10-1036
                                                                                       Aug 22, 2011
                           UNITED STATES COURT OF APPEALS
                                                                                 LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


SEBASTIAN LUCIDO,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )    ON APPEAL FROM THE UNITED
v.                                                )    STATES DISTRICT COURT FOR THE
                                                  )    EASTERN DISTRICT OF MICHIGAN
FEDERAL BUREAU OF INVESTIGATION,                  )
Director, Robert S. Mueller, III, et al.          )
                                                  )
       Defendants-Appellees.                      )



       Before: KEITH, CLAY, and COOK, Circuit Judges.


       PER CURIAM. Having had the benefit of oral argument, and having studied the record on

appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendant have been

fully articulated by the district court, the issuance of a detailed opinion by this court would be

duplicative and would serve no useful purpose. Accordingly, we AFFIRM the judgment of the

district court upon the reasoning set out by that court in its order and opinion entered on September

29, 2009.